UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7184


ANTHONY MUSTAFAN CHISLEY,

                Plaintiff – Appellant,

          v.

JAMES HOLWAGER, Chief Psychologist; RICHARD J. GRAHAM, JR.,
Assistant Warden; SHERRY HAFERKAMP, Psychologist; BOOTH,
Psychologist; HARR, Social Worker, et al., individually and
in their own official capacities,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cv-02099-DKC)


Submitted:   March 16, 2011                 Decided:   April 7, 2011


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Anthony Mustafan Chisley, Appellant Pro Se. Rex Schultz Gordon,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony Mustafan Chisley seeks to appeal the district

court’s      order    denying   relief    on    his   42    U.S.C.    § 1983   (2006)

complaint.      In civil actions in which the United States or its

officer or agency is not a party, a notice of appeal must be

filed with the district court within thirty days after entry of

the district court’s final judgment or order.                    Fed. R. App. P.

4(a)(1)(A).          “[T]he timely filing of a notice of appeal in a

civil case is a jurisdictional requirement.”                   Bowles v. Russell,

551 U.S. 205, 214 (2007).            The district court may extend the

filing time if “a party so moves no later than 30 days after the

time prescribed by . . . Rule 4(a) expires” and the party shows

excusable neglect or good cause.               Fed. R. App. P. 4(a)(5)(A)(i)-

(ii).

              The    district   court’s       order   was    entered    on   July   9,

2010.     Therefore, Chisley had thirty days, or until August 9,

2010, to file a notice of appeal.                On August 20, 2010, Chisley

filed    a    “motion    for    reconsideration       of     notice    of    appeal,”

asserting that he had submitted a timely notice of appeal but

that the district court had not acknowledged it. *                   In support, he


     *
        We assume the date appearing on the motion for
reconsideration is the earliest date it could have been properly
delivered to prison officials for mailing to the court.
Houston v. Lack, 487 U.S. 266 (1988).



                                          2
proffered     a    carbon    copy    of   the    alleged       notice   of    appeal.

However, the district court’s docket sheet shows no such entry.

We liberally construe Chisley’s motion as a timely request for

an extension of the thirty-day period.                    Because the district

court has not ruled on the motion for extension, we remand this

case to the district court for the limited purpose of enabling

the   court   to       determine    whether     Chisley    has    shown      excusable

neglect or good cause warranting an extension of time to appeal.

The   record,     as    supplemented,     will    then    be     returned     to   this

court, for further consideration.

                                                                             REMANDED




                                          3